Citation Nr: 0403507	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  95-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for the residuals of 
traumatic injuries of the mouth and jaw, including service 
connection for dental trauma for the purpose of eligibility 
for outpatient dental treatment.  

2.	Entitlement to service connection for burn scars of the 
hands, forearms, back of the neck and shoulders.  

3.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a skin disorder, 
other than burn scars, on a direct basis or as a result of 
exposure to ionizing and non-ionizing radiation.  


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1995 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for burn scars 
of the forehead, eventually rated as 10 percent disabling, 
and denied service connection for injury of the mouth and 
jaw, including loss of teeth.  

The veteran testified at a hearing at the RO before a member 
of the Board in September 2001.  

The case was remanded by the Board in April 2002, at which 
time a rating in excess of 10 percent for burn scars of the 
forehead was denied and the issue of service connection for a 
skin disorder, other than burn scars, was found to have been 
raised by the record.  The Board conducted additional 
development in April 2002 and remanded the case in June 2003.  

Regarding the veteran's claim for service connection for a 
skin disorder on a direct basis or as a result of exposure to 
ionizing and non-ionizing radiation, it is noted that service 
connection for a skin disorder and for the residuals of 
exposure to radiation was previously denied in a February 
1994 rating decision.  The veteran's current claim is 
considered to be part and parcel of the prior claim.  
Therefore, new and material evidence is necessary to reopen 
the claim.  McGraw v Brown, 7 Vet. App. 138 (1994).


FINDINGS OF FACT

1.	An injury of the mouth and jaw was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

2.	The veteran does not have a dental condition that is shown 
to be the result of a combat wound or other service trauma.  

3.	Burn scars of the hands, forearm, back of the neck and 
shoulders are not currently demonstrated.

4.	Service connection for a skin disorder and the residuals 
of exposure to radiation was denied by the RO in a February 
1994 rating action.  The veteran was notified of this action 
and of his appellate rights, but failed to file a timely 
appeal.

5.	Since the February 1994 decision denying service 
connection for a skin disorder and the residuals of exposure 
to radiation, the additional evidence, not previously 
considered, is cumulative and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.	An injury of the mouth and jaw was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.	Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. § 1110 ((West 2002);); 
38 C.F.R. § 3.381 (2002).  

3.	Burn scars of the hands, forearm, back of the neck and 
shoulders was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

4.	The additional evidence submitted subsequent to the 
February 1994 decision of the RO, which denied service 
connection for a skin disorder and the residuals of exposure 
to radiation, is not new and material; thus, the claim for 
service connection for this disability is not reopened, and 
the February 1994 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The July 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in April 2001 that provided notification 
of the information and medical evidence necessary to 
substantiate this claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).  In May 2001, the veteran responded 
that he was not aware of any source of evidence relevant to 
the claim other than that which had already been identified.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003)

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial denial of service connection was made in 1995, prior 
to the enactment of the VCAA.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Injury of the Jaw and Mouth and Dental Trauma

The veteran is claiming service connection for an injury of 
the mouth and jaw, including entitlement to service 
connection for dental trauma.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it was 
due to combat wounds or other service trauma.  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The majority of the veteran's service medical records are not 
available.  Review by the National Personnel Records Center, 
conducted at the request of VA on several occasions, shows 
that these records are presumed to have been lost in a fire.  
Available records include the examination for separation from 
service in December 1954, which shows no abnormality of the 
face or mouth and no missing teeth.  Also of record are 
abstracts of treatment prepared for the Office of the Surgeon 
General that showed that the veteran was hospitalized in 
December 1952 for a burn of the face, generally.  The cause 
was a fire, including a fire resulting from a combustible 
substance.  

An examination was conducted by VA in June 1993.  At that 
time, it was noted that the veteran reported that he his 
teeth had become infected and very loose during his late 30's 
and all of this teeth were extracted at that time.  He stated 
that he had lost one right lower tooth when he was 
accidentally struck with a wood plank while performing 
construction work in 1953.  Examination of the mouth was 
normal, but for the fact that the veteran was edentulous.  
There was a healed longitudinal surgical scar overlying the 
right nostril.  No scarring was noted in the area of the 
mouth or jaw.  The pertinent impression was of the veteran's 
history of tooth removal due to severe dental infections when 
he was in his late 30's and of the fracture of one right 
lower tooth during service in 1953.  

An examination was conducted by VA in July 1995.  At that 
time, pertinent findings included a 1 cm longitudinal scar 
over the right maxillary area and a 1 cm longitudinal scar 
over the tip of the nose on the right side.  These were 
believed by the examiner to be secondary to pervious acne 
lesions.  The veteran was also noted to have multiple small 
scars over the frontal, maxillary, and mandibular areas of 
the face that were likely secondary to previous acne lesions.  

A scar examination was conducted by VA in September 1999.  At 
that time, it was noted that the veteran had several 1 cm or 
less longitudinal scars near the right maxilla area and on 
the tip of the nose.  A second scar examination was conducted 
by VA in January 2000, with similar findings.  The scarring 
was considered to be probably secondary to acne.  

The veteran testified at hearings on appeal in August 1996 
and before the undersigned in September 2001.  He stated that 
he had sustained an injury while in service in 1952 when he 
was accidentally struck in the mouth with a board while doing 
carpentry work in service.  He stated that his lip was cut 
and that two teeth were removed and that his other teeth had 
been removed because they had started to migrate to the empty 
space that remained.  

The veteran gave a history of having sustained a traumatic 
injury of his mouth and jaw with damage to a right lower 
tooth during service.  The examination on separation from 
service; however, shows no abnormality of the teeth or mouth 
and, while he was shown to be edentulous on examination by VA 
in 1993, no scarring of the mouth or jaw was noted.  While 
some scarring about the maxilla and mandible was noted on 
examination by VA in 1995, this was believed by the examiner 
to be the result of acne lesions.  Examinations in 1999 and 
2000 found scarring of the maxilla, but not the mandible.  

Thus the evidence shows that the veteran has scarring about 
the mouth and jaw that is consistent with acne lesions and 
not with traumatic injury.  The veteran's story of injury of 
the right lower tooth is not consistent with scarring of the 
maxilla, which is the upper half of the mouth.  Under these 
circumstances, as an injury of the mouth or jaw or an injury 
of a tooth during service has not been demonstrated, service 
connection is denied.  

Burn Scars of the of the Hands, Forearms, Back of the Neck 
and Shoulders 

It is noted that service connection has been established for 
burn scars of the forehead, but that the veteran has claimed 
that additional scarring occurred on his hands, forearms, the 
back of his neck and his shoulders.  Review of the available 
service medical records shows no evidence of a burn to any 
area other than the face and on examination for separation 
from service, no scarring was noted.  

Several examinations have been conducted by VA to ascertain 
whether or not the veteran has scarring of the areas of the 
body for which he claims service connection that is 
consistent with burn scars.  A thorough review of these 
examinations fails to show that he has such scarring.  In 
this regard, it is noted that on examination in July 1995, 
the veteran's history of burn scars of the face and upper 
extremities was recorded, but objective evaluation found only 
evidence of burn scars of the forehead.  No scarring of the 
upper extremities was described or included among the 
pertinent impressions.  On examination in September 1999 and 
again in January 2000, scarring of the face only was found.  
The neck and shoulder areas were inspected, and it was 
specifically noted that there were no lesions or burn areas.  
The January 2000 examination report specifically found that 
no scarring was seen on the forearms, hands, neck or 
shoulders.  

The veteran testified at his hearing on appeal in August 1996 
and again before the undersigned in September 2001.  At that 
time, the veteran described the circumstances surrounding the 
burn injuries, to many areas of his body that he sustained 
during service.  He stated that he believed that he had 
scarring of the forearms, hands, back of the neck and 
shoulder, as well as to the face and forehead.  

Private treatment records dated in 1991 and 1993 have been 
received and reviewed.  Treatment for a skin disorder is not 
shown.  VA outpatient treatment records, dated from 1993 to 
October 2001 shows that the veteran had received intermittent 
treatment for skin abnormalities, but burn scarring of the 
areas of the body, other than the forehead, is not 
demonstrated.  When last examined, it was noted that the 
veteran had a rash and the impression was contact dermatitis.  

The Board does not doubt that the veteran sustained injuries 
of the hand, forearms, back of the neck and shoulders as he 
described in his testimony at his hearings on appeal.  
However, for service connection to be established, current 
disability must be demonstrated.  Review of the record shows 
that the only burn scars that have been demonstrated are 
those of the forehead for which service connection has 
already been established.  Under these circumstances, service 
connection must be denied for the other areas of the body 
claimed by the veteran as having been burned while he was on 
active duty.  



New and Material Evidence for a Skin Disorder
Resulting from Radiation Exposure

Service connection for a skin disorder and for disabilities 
due to radiation exposure was previously denied by the RO in 
a February 1994 rating decision.  The veteran did not appeal 
this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991); Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that there has been a change in the law 
regarding what constitutes new and material evidence, but the 
regulatory changes for 3.156(a) apply to claims filed on or 
after August 29, 2001 and are not applicable in the present 
case.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

Evidence of record at the time of the February 1994 rating 
decision included the available service medical records that 
consisted of the veteran's examination for separation from 
service and the abstracts of hospital treatment he received 
in 1952 for facial burns.  Also of record were several 
certifications of the National Personnel Records Center that 
no additional records were available.  Also of record was a 
January 1993 letter from the Chief, of the U.S. Army Ionizing 
Radiation Dosimetry Center indicating that research of the 
files of that facility failed to reveal any record that the 
veteran has sustained any exposure to ionizing radiation.  
The veteran was examined by VA in June 1993 at which time he 
gave a history of having performed radar maintenance work 
during service and frequently worked in areas where radiation 
levels were high.  He stated that he had developed multiple 
cystic lesions of the face, chest, back and hands that he 
believed may have developed as a result of exposure to the 
high radiation levels.  The examiner found nodular lesions 
that were believed to represent cysts, but stated that he did 
not believe that cyst formation was a skin manifestation of 
toxic radiation exposure.  The examiner further stated that 
the veteran had not been able to identify any specific 
incident of exposure to unsafe radiation levels.  

Evidence of records subsequent to the February 1994 rating 
decision of the RO includes VA outpatient treatment records 
dated from 1993 to 2001 and VA examinations performed in 
1995, 1999, and 2000.  The records do not include medical 
opinions that the veteran has a current skin disorder that is 
either related to service or to the exposure to ionizing or 
non-ionizing radiation during service.  While the veteran 
testified at two hearings on appeal, in August 1996 and again 
in September 2001, and stated that he believed that he had a 
skin disorder that was the result of radiation exposure 
during service, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Such testimony in and of itself 
is not sufficient to reopen a previously denied claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Finally, an additional attempt to obtain service records from 
the National Personnel Records Center was not successful.  

Thus, it is found that the evidence submitted by the veteran 
consists primarily of records of treatment many years after 
service that does not indicate in any way that a skin 
condition is service connected.  Such evidence is not new and 
material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  Therefore, the claim must 
remain denied.  




ORDER

Service connection for the residuals of traumatic injuries of 
the mouth and jaw, including service connection for dental 
trauma for the purpose of eligibility for outpatient dental 
treatment, is denied.  

Service connection for burn scars of the hands, forearms, 
back of the neck and shoulders is denied.  

New and material evidence to reopen a claim for service 
connection for a skin disorder, other than burn scars, on a 
direct basis or as a result of exposure to ionizing and non-
ionizing radiation, not having been found, the application to 
reopen the claim for service connection is denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

